                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO . 5 : 15-CR- 62 - H
                                      NO . 5 : 15 - CR - 67 - H
                                      NO . 5 : 15-CR- 68 - H



 UNITED STATES OF AMERICA ,

           v.

DUKE ENERGY BUSINESS SERVICES
                                                                        ORDER
LLC ; DUKE ENERGY CAROL I NAS ,
LLC ; and DUKE ENERG Y
PROGRESS , INC . ,
        Defendants .




          The court is in receipt of the Invoice of the court appointed

monitor , Benjamin F . Wilson and the law firm , Beveridge & Diamond ,

P . C.,     (" CAM " ) dated March 25 ,         2019 ,   which was submitted to this

court on March 25 , 2019 .             This invoice covers services rendered by

the CAM for the time period of February 1 , 20 19 through February

27 , 2019 , and disbursements listed through February 28 , 2019 .                       The

parties have informed the court they have no objection s                           to the

invoice         submitted .        Therefore ,        the    court ,    having   carefully

reviewed the submissions , hereby approves the invoice for fees in

the       amount   of    $22 , 966 . 50 ,   plus    expenses      and   disbursements    of

$88 , 544 . 71     for   a total invoice of $11 1, 511.21.                Defendants are

directed to render payment of $111 , 511 . 2 1 to BEVE RIDGE & DIAMOND ,
P . C ., within 45 days of the electronic submission of this invoice

on March 25 , 2019 .

             o~
     This   ~day       of March 20 19 .




                              Senior United State   District Judge

At Greenville , NC
#35




                                      2
